Case 5:20-cv-05156-PKH Document 24                 Filed 05/19/21 Page 1 of 1 PageID #: 2777




                      IN THE UNITED STATES DISTRICT COURT
                         WESTERN DISTRICT OF ARKANSAS
                             FAYETTEVILLE DIVISION



HOWARD BYFORD                                                                  PLAINTIFF

v.                                  CASE NO. 5:20-CV-5156

ANDREW M. SAUL, Commissioner,
Social Security Administration                                                 DEFENDANT



                                            ORDER

       The Court has received proposed findings and recommendations (Doc. 23) from United

States Magistrate Judge Christy D. Comstock. The Magistrate recommends that the Court grant

Defendant’s Motion to Remand (Doc. 21). The Court has conducted careful review of this case.

The report and recommendation is proper, contains no clear error, and is ADOPTED IN ITS

ENTIRETY.

       IT IS THEREFORE ORDERED that Defendant’s Motion to Remand (Doc. 21) is

GRANTED, and this case is REMANDED to the Commissioner for further administrative action

pursuant to sentence four of 42 U.S.C. § 405(g).

       IT IS SO ORDERED this May 19, 2021.



                                            /s/P. K. Holmes III
                                            P. K. HOLMES III
                                            U.S. DISTRICT JUDGE
